Citation Nr: 1717368	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to February 23, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board December 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, in a February 2015 rating decision, the RO increased the Veteran's service-connected bilateral hearing loss from a noncompensable rating to 10 percent, effective February 23, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As a result, the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to February 23, 2015, and in excess of 10 percent thereafter, is less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In the most recent February 2015 VA examination report, the examiner reported that the Veteran had a severe, bilateral, high frequency hearing loss.  The examiner noted that this type of hearing loss made consonant sounds inaudible if the speaker was speaking softly or was at a distance.  The examiner explained that when a person cannot hear these sounds, speech loses its clarity.  

The examiner commented that the Veteran worked as a barber from 1968 until the present.  As such, the Veteran was often standing behind or to the side of his customers.  When the customer was looking forward while the barber was standing behind, there is a 40 dB attenuation of the speech sound as it travels around the customer's head to the barber's ear.  This attenuation of sound added to the Veteran's hearing loss and would make some speech sounds at a normal conversational level inaudible for the Veteran.  Therefore, the Veteran's hearing loss would create a problem in communication in his place of employment.

Because the Veteran has an arguably unique hearing loss disability picture, especially as to how it relates to his job, the Board finds that his increased rating claim for bilateral hearing loss should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  Additionally, as the last VA examination to evaluate the Veteran's hearing was in February 2015, a new VA would be helpful to determine the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected bilateral hearing loss.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for a VA audiological examination to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3. Refer the claim of entitlement to extraschedular ratings for bilateral hearing loss to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  A copy of the decision must be included in the claims file.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




